Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into this 1st day of
April, 2009 (“Effective Date”), by and between EIM Capital Management, Inc.
(“Consultant”) and Image Entertainment, Inc., (“Image”).

1. Term and Termination. The Board of Directors of Image (the “Board”) is
retaining Consultant hereunder. This Agreement shall begin on the Effective Date
and shall end July 31, 2009 (the “Term”). The Compensation Committee of Image’s
Board of Directors (the “Compensation Committee”) has the right to extend the
Term by providing Consultant with written notice of a one-month initial
extension by June 30, 2009. Further extensions, if any, shall be on a month to
month basis at the discretion of the Compensation Committee, with thirty
(30) days prior written notice to Consultant, and all extensions shall be in
accordance with the terms and conditions set forth in this Agreement. Moreover,
Consultant and Image have the right to terminate this Agreement upon thirty
(30) days written notice following a Change in Control, as that term is defined
in Exhibit A hereto.

2. Consulting Services. The Board is retaining Consultant hereunder to
collaborate with the Board and management to, among other things, create a
conduit and exchange of ideas between management and the Board, reposition Image
to be able to access more — and less expensive — capital, identify opportunities
to reduce expenditures in both selling and in general administration, identify
opportunities to create additional revenue and impact top line growth, and
collaborate with the President and the Chief Operating Officer to identify ways
to streamline certain of Image’s operations with a goal toward raising
efficiency and lowering overall cost (the “Services”). Consultant will provide
such services on a non-exclusive basis.

a. Consultant shall designate Martin W. Greenwald (“Greenwald”) to perform the
Services and Greenwald shall devote the majority of his business time to the
Services.

b. Subject to the fiduciary and other duties Greenwald owes to Image in his role
as Chairman of Image’s Board of Directors, during the Term, Consultant and
Greenwald shall have the right to sell his services to persons or entities other
than Image, provided that the sale of such services does not interfere with the
performance of Consultant’s or Greenwald’s duties hereunder and provided such
services do not compete or conflict with Image’s business in any way.

3. Compensation.

a. Payment to Consultant. As compensation for the Services, Image shall pay to
Consultant a monthly consulting fee of Thirty-Five Thousand and No/Cents
($35,000.00), payable in accordance with Image’s regular payroll cycle. Image
shall provide Consultant with a 1099 for the compensation paid hereunder.

b. Consultant Responsible for Cost of Administrative Assistant. Consultant shall
hire or contract one administrative assistant to assist with the performance of
the Services. Consultant shall be solely responsible for compensation and
expenses for this administrative assistant, whose compensation and expenses
total approximately Six Thousand Dollars and No/Cents ($6,000.00) per month. In
addition to assisting with the performance of the Services, this administrative
assistant shall also be available to provide certain administrative support to
Image during the Term and shall continue to provide services as the assistant to
the Chairman of the Board in coordinating the activities of the Board.

i

 

1



--------------------------------------------------------------------------------



 



4. Expenses. Image will reimburse Consultant for out-of-pocket expenses which
are supported by proper receipts and which have been reasonably incurred in
connection with the Services, including without limitation transportation,
lodging and meals; provided, however, that any individual expense of $500 or
more incurred by Consultant and any travel expenses of $1,000 or more incurred
by Consultant must be pre-approved in writing by the President of Image.
Moreover, as set forth in more detail in Section 3(b) above, Image shall not be
responsible for any wages or other expenses incurred with regard to Consultant’s
hiring of an administrative assistant to assist Consultant in the performance of
the Services.

5. Use of Car. Greenwald is currently in possession of a company car from Image,
which lease shall expire on May 31, 2009. Greenwald may continue to use this
company car under the current terms and conditions until the lease expiration
date. Following the expiration of the car lease on May 31, 2009, Greenwald shall
return the company car to Image and shall thereafter be fully responsible for
his own car. After May 31, 2009, Image shall have no responsibility whatsoever
to Greenwald with regard to providing transportation.

6. Confidential Information. Consultant and Greenwald acknowledge that many
aspects of the business and affairs of Image are confidential and that
Consultant and Greenwald have had or will have access to certain commercial and
other confidential and non-public information relating to or concerning Image,
its business, vendors, customers and/or suppliers (the “Confidential
Information”). Consultant and Greenwald acknowledge that all Confidential
Information is exclusively owned and controlled by Image.

a. Consultant and Greenwald expressly agree that it and he shall not, directly
or indirectly, verbally or otherwise, either during or after the performance of
the Services, disclose, publish, reveal, disseminate, or cause to be disclosed,
published, revealed, or disseminated, without the prior express written consent
of the Board any Confidential Information whatsoever.

b. Consultant and Greenwald acknowledge and agree that any disclosure of
Confidential Information will cause irreparable harm to Image and that these
damages are not susceptible to measure. In the event of a breach or threatened
breach of this Agreement, Consultant, Greenwald and Image hereby agree that any
remedy at law for any breach or threatened breach of this Agreement will be
inadequate and, accordingly, Consultant, Greenwald and Image each hereby
stipulates that Image is entitled to obtain injunctive relief for any such
breaches or threatened breaches, without the need to prove actual damages or for
the posting of a bond. The injunctive relief provided for in this Section is in
addition to, and is not in limitation of, any and all other remedies at law or
in equity otherwise available to Image.

c. Consultant and Greenwald understand that this Confidential Information
provision is a material term of this Agreement and any breach of this provision
shall be considered a material breach.

7. Work for Hire. To the fullest extent permitted under applicable law, all work
created pursuant to this Agreement shall be deemed “works made for hire,” as
that term is defined in the United States Copyright Act, and shall be owned by
Image and may be used by Image for any and all purposes. To the extent that a
work created pursuant to this project and contract is not deemed a “work for
hire,” to the fullest extent permitted under law, Consultant, including
Greenwald and all of its other employees, consultants, independent contractors,
or agents, shall assign, and does hereby assign, to Image all of Consultant’s
rights, title, and interest of any kind in and to all work performed pursuant to
the Agreement, free and clear of liens, encumbrances, and the like. Consultant
and Greenwald hereby waive any claims in any such works based on “moral rights”
or a similar theory.

 

2



--------------------------------------------------------------------------------



 



8. Independent Contractor Status. Consultant is retained by Image only for the
purposes and to the extent set forth in this Agreement, and Consultant’s and
Greenwald’s relationship to Image shall be that of an independent contractor.
Consultant and Greenwald shall be free to dispose of such portion of
Consultant’s and Greenwald’s entire time, energy and skill during regular
business hours, as Consultant and/or Greenwald is not obligated to devote
hereunder to Image, in such manner as Consultant and/or Greenwald see fit, and
to such person, firm or entity as Consultant and/or Greenwald deem advisable
subject to the restrictions set forth in Section 2. Neither Consultant nor
Greenwald nor any of Consultant’s other employees, contractors, agents or
representatives shall be considered under this Agreement as having employee
status or as being entitled to participate in any plans, arrangements or
distributions by Image pertaining to or in connection with any pension, stock,
bond or profit sharing plan or any other similar fringe benefit for Image’s
regular employees.

9. Taxes. Consultant acknowledges that no federal or state withholding taxes,
FICA, SDI, or other employee payroll taxes or deductions are made with respect
to compensation paid to Consultant pursuant to this Agreement. Consultant is
responsible for all such taxes, and agrees to report for federal and state
income all such compensation, and to pay all taxes due thereon and to indemnify,
defend and hold Image harmless in the event that any claims made by any taxing
authority, by reason of Consultant’s failure to properly pay any and all taxes
which are due in relation to the Services.

10. Notice. All notices permitted or required by this Agreement shall be sent
via overnight mail and addressed as follows:

To Consultant:

EIM Capital Management, Inc.
Attn: Martin W. Greenwald
c/o Theater Group
4820 N. Rancho Drive
Las Vegas, NV 89130

To Image:

Jeff Framer
President
Image Entertainment, Inc.
20525 Nordhoff Street, Suite 200
Chatsworth, CA 91311

With a copy to:
Robert McCloskey
Director and Chairman of the Compensation Committee of the Board of Directors
Image Entertainment, Inc.
20525 Nordhoff Street, Suite 200
Chatsworth, CA 91311

 

3



--------------------------------------------------------------------------------



 



11. General Terms and Conditions.

a. Entire Agreement. This Agreement constitutes the entire agreement between
Consultant and Image concerning the subject matter of this Agreement, and
supersedes all prior agreements, representations and understandings of the
parties whether written or oral regarding the subject matter of this Agreement.

b. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon Image and Consultant and their respective
successors and permitted assigns. Except as expressly set forth herein, this
Agreement shall not be assigned, nor shall any duties under this Agreement be
delegated by Consultant without the prior written consent of Image.

c. Governing Law. This Agreement shall be governed by and interpreted under the
internal laws of the State of California.

d. Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions, and this Agreement
shall be construed in all respects as if any invalid or unenforceable provision
were omitted.

e. Opportunity to Consult With Legal Counsel. Consultant has entered into this
Agreement freely and voluntarily and has either consulted with independent legal
counsel or has had the opportunity to do so prior to execution. Consultant
acknowledges that neither it nor Greenwald has relied on any representations
regarding the subject matter of this Agreement other than what is expressly
contained in this Agreement.

f. Amendments; Waivers. This Agreement may be amended, modified or supplemented
only by a writing executed by each of the parties. Either party may in writing
waive any provision of this Agreement to the extent such provision is for the
benefit of the waiving party. No waiver by either party of a breach of any
provision of this Agreement shall be construed as a waiver of any subsequent or
different breach, and no forbearance by a party to seek a remedy for
noncompliance or breach by the other party shall be construed as a waiver of any
right or remedy with respect to such noncompliance or breach.

g. Attorneys’ Fees. The prevailing party in any suit or other proceeding brought
to enforce, interpret or apply any provisions of this Agreement, shall be
entitled to recover all costs and expenses of the proceeding and investigation,
including all attorneys’ fees.

h. Indemnification. Consultant shall indemnify and hold Image harmless from any
and all claims of third parties resulting (i) solely from acts or omissions of
Consultant (and/or Greenwald) which were not authorized by Image and beyond the
scope of Consultant’s (and/or Greenwald’s) authority under this Agreement, and
(ii) from Consultant’s (and/or Greenwald’s) performance of the Services.

i. Construction. The language of this Agreement shall be construed as a whole,
according to its fair meaning, not strictly for or against Consultant or Image,
and with no regard whatsoever to the identity or status or any person or persons
who drafted all or any portion of this Agreement.

 

4



--------------------------------------------------------------------------------



 



j. Counterparts. This Agreement may be executed by Image and by Consultant and
Greenwald in two or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one instrument.

              “Consultant”   “Image”
 
       
By:
  /s/ MARTIN W. GREENWALD   By:   /s/ ROBERT MCCLOSKEY
 
           
 
  Martin W. Greenwald for       Robert McCloskey
 
  EIM Capital Management, Inc.       Director and Chairman of the
 
          Compensation Committee of the Board of
 
          Directors for
 
          Image Entertainment, Inc.
 
       
By:
  /s/ MARTIN W. GREENWALD    
 
       
 
  Martin W. Greenwald for himself personally  
 

 

5



--------------------------------------------------------------------------------



 



Exhibit A

“Change in Control” means the first to occur of any of the following events:

(i) The date on which any one person, or more than one person acting as a group,
becomes the beneficial owner (as that term is used in section 13(d) of the
Exchange Act), directly or indirectly, of more than fifty percent (50%) of the
capital stock of Image entitled to vote in the election of directors, other than
a group of two or more persons not (A) acting in concert for the purpose of
acquiring, holding or disposing of such stock or (B) otherwise required to file
any form or report with any governmental agency or regulatory authority having
jurisdiction over Image which requires the reporting of any change in control.
The acquisition of additional stock by any person who immediately prior to such
acquisition already is the beneficial owner of more than fifty percent (50%) of
the stock of Image entitled to vote in the election of directors is not a Change
in Control.

(ii) During any period of not more than twelve (12) consecutive months during
which Image continues in existence, individuals who, at the beginning of such
period, constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with Image to effect a
transaction described in clause (i), (iii) or (iv) of this Exhibit whose
appointment to the Board or nomination for election to the Board was approved by
a vote of a majority of the directors then still in office, either were
directors at the beginning of such period or whose appointment or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board.

(iii) The date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve month period ending on the
date of the most recent acquisition by such person or persons) ownership of
capital stock of Image possessing thirty percent (30%) or more of the total
voting power of the capital stock of Image entitled to vote in the election of
directors.

(iv) The date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve month period ending on the
date of the most recent acquisition by such person or persons) assets from Image
that have a total gross fair market value greater than 50% of the total gross
fair market value of all of Image’s assets immediately before the acquisition or
acquisitions; provided, however, transfer of assets which otherwise would
satisfy the requirements of this subsection (iv) will not be treated as a Change
in Control if the assets are transferred to:

(A) a shareholder of Image (immediately before the asset transfer) in exchange
for or with respect to its stock;

(B) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by Image;

(C) a person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of Image; or

(D) an entity, at least 50% of the total value or voting power is owned,
directly or indirectly by a person, or more than one person acting as a group,
that owns, directly or indirectly, 50% or more of the total value or voting
power of all the outstanding stock of Image.

 

6